Citation Nr: 1100440	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  08-09 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to December 
1966, July 1969 to January 1977, and from July 1977 to May 1979.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in 
pertinent part, denied service connection for hypertension.  In 
July 2010, the Board referred the case for an expert opinion from 
an endocrinologist with the Veteran's Health Administration 
(VHA).  That opinion was reviewed and is of record.  All 
necessary development has been completed and this case is now 
before the Board for adjudication.

In December 2009, the Veteran testified at a Travel Board hearing 
before the undersigned; a transcript of that hearing is of 
record.  At the hearing, he submitted additional evidence and 
waived his right to have the RO initially consider this 
additional evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).  
The Veteran also submitted additional evidence in April, May, 
July, and August 2010, and also waived his right to have the RO 
initially consider this evidence. 


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that the Veteran's hypertension 
was caused or is aggravated by his service-connected diabetes 
mellitus (DM) or was manifest within one year of service.


CONCLUSION OF LAW

The Veteran's hypertension was not incurred in or aggravated by 
active service, it may not be presumed to have been incurred 
therein, and was not caused or aggravated by his service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  However, 
the appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in June 2006 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.  The letter further provided notice of what 
type of information and evidence was needed to establish 
disability ratings, and notice of the type of evidence necessary 
to establish an effective date.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claimant's 
service treatment records, VA medical treatment records, and 
identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There 
is no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not part 
of the claims file.

The claimant was also afforded VA examinations in February 2007 
and November 2009, and the Board obtained an expert opinion July 
2010, to assess whether the Veteran has hypertension that is 
related to DM.  38 C.F.R. §§ 3.159(c)(4) and 20.901(a).  The 
examinations are adequate as the claims file was reviewed, the 
examiner reviewed the pertinent history, examined the Veteran, 
and provided a written opinion and rationale.  These records 
satisfy 38 C.F.R. § 3.326.  Similarly, the expert opinion was 
based on a review of the claims file and was supported by 
rationale.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In summary, the Board finds that "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant).

Service Connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002).  If a 
condition noted during service is not determined to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2010).

Service connection may also be granted for certain chronic 
diseases, such as cardiovascular-renal disease, including 
hypertension and heart disease, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Furthermore, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish service connection for a disability or injury, there 
must be medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease or 
injury, and medical evidence linking the current disability to 
that in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection is also warranted for a disability that is 
aggravated by, proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 
7 Vet. App. 439 (1995).  During the pendency of this appeal, 38 
C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (Sept. 7, 
2006) (codified at 38 C.F.R. § 3.310(b)).  The intended effect of 
this amendment is to conform VA regulations to the Allen 
decision.  Id.  Because VA has been in compliance with Allen 
since 1995, the regulatory amendment effects no new 
liberalization or restriction in this appeal.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue shall be 
given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the Veteran seeks service connection for 
hypertension, which he attributes to his service-connected 
diabetes mellitus.  

The Veteran's VA treatment records show a diagnosis of 
hypertension, which has been present for many years.  The current 
disability is well-established.  The Veteran has been service-
connected for diabetes mellitus.  The remaining question is 
whether the Veteran's diabetes mellitus has caused or aggravated 
his hypertension.

In support of his claim, the Veteran submitted private records 
dated December 2003, January 2004, and May 2004.  These records 
show treatment for a toenail condition in December 2003 and 
January 2004 and reveal blood pressure readings of 160/90, 
152/92, 152/90, and 150/88.  These records also show treatment 
for elevated blood sugars and discussion of diabetes in May 2004, 
at which time blood pressure was noted to be 156/98.  It was also 
noted in May 2004 that the Veteran had no history of diabetes.  
Private records from a correctional institution show a diagnosis 
of hypertension in December 2004, and treatment for hypertension 
and diabetes from December 2004 to May 2005.  These records fail 
to show that the Veteran's hypertension is due to or aggravated 
by his diabetes.

The VA treatment records also fail to show that the Veteran has 
hypertension due to or aggravated by his diabetes mellitus.  
Although the Veteran's two disabilities are mentioned together 
repeatedly, there is no indication that the hypertension is 
aggravated by the diabetes. 

The Veteran was seen for a VA examination in February 2007.  The 
examiner indicated that the Veteran had diabetes mellitus and 
hypertension, with good control since July 2006.  The examiner 
indicated that the Veteran's hypertension was not a complication 
of his diabetes because the onset of hypertension was at the same 
time or before the onset of diabetes, and because there was no 
evidence of renal disease.  The examiner also indicated that the 
Veteran's hypertension was not worsened by his diabetes.

The Veteran was afforded another VA examination in November 2009.  
The examiner diagnosed essential hypertension.  She opined that 
the Veteran's hypertension was not caused by or the result of 
diabetes.  She indicated that there was no significant evidence 
of nephropathy contributing to diabetes, which would otherwise 
suggest a nexus between hypertension and diabetes.  Therefore, as 
there was no evidence of nephropathy before or after the 
diagnoses of diabetes and hypertension, there was no aggravation 
of hypertension by diabetes.  The examiner also stated that the 
Veteran suffered from morbid obesity, a known cause of 
hypertension, and that hypertension and diabetes often co-exist 
without causality.

In December 2009, the Veteran testified during a Travel Board 
hearing that he was diagnosed with hypertension after he was 
diagnosed with diabetes.  He testified that his hypertension was 
a direct result of his diabetes and that he was not asserting 
that his hypertension was directly related to military service.  
He provided testimony that he suffered from kidney damage and 
submitted laboratory results to support his contention.  However, 
he testified that his doctors had not opined that the laboratory 
results indicated kidney damage, nor had they opined that any 
existing kidney damage was related to his diabetes.

In July 2010, the Board requested a medical expert opinion from a 
health care professional in VA's Veterans Health Administration 
(VHA).  38 C.F.R. § 20.901(a) (the Board may obtain a medical 
opinion from an appropriate health care professional in the VHA 
of VA on medical questions involved in the consideration of an 
appeal when, in its judgment, such medical expertise is needed 
for equitable disposition of an appeal).  In August 2010, the VHA 
physician provided an opinion that the Veteran's diabetes did not 
cause his hypertension.

As to whether the hypertension was caused by diabetes, the VHA 
physician pointed out that the Veteran's hypertension most likely 
pre-dated the discovery of diabetes and that there were no 
diabetes-related complications that would cause hypertension 
present at the time of the diagnosis of hypertension.  The VHA 
physician pointed out that private treatment notes from December 
2003 and January 2004 showed clear elevated blood pressure 
readings consistent with hypertension.  The physician noted that, 
in May 2004, the Veteran reported the discovery of elevated blood 
sugar levels and was also noted to have elevated blood pressure.  
The VHA physician stated that, based on that temporal record, it 
appeared that the Veteran's hypertension preceded his discovered 
diagnosis of diabetes.  It was also noted that the diagnosis of 
diabetes can be elusive and often asymptomatic and may have been 
co-existent at the initial clinic appointments.  The VHA 
physician added that the most likely cause for the Veteran's 
hypertension was his obesity.

The VHA physician also indicated that, while diabetes can cause 
hypertension by affecting kidney function or causing renal artery 
stenosis, there was no evidence of overt diabetic kidney disease, 
as evidenced by a normal serum creatinine and non-elevated urine 
micro albumin, for most of the years since the Veteran's 
diagnosis in 2004.  It was also noted that there was no strong 
evidence for diabetic renal artery stenosis, which is usually 
seen after many years of known poorly controlled diabetes.

The Veteran has submitted additional statements and VA treatment 
records in support of establishing the presence of kidney damage.  
While these treatment notes reflect elevated blood pressure and 
the presence of protein in the urine, they do not indicate a link 
between the Veteran's hypertension and diabetes, nor do they show 
a diagnosis of diabetic nephropathy.

Of particular note is an August 2010 VA treatment note which 
shows diagnoses of uncontrolled hypertension and 
microalbuminuria.  The treatment note indicates that 
microalbuminuria is an early sign of the renal effects of both 
diabetes and hypertension, and notes that the effects of 
prolonged uncontrolled hypertension on renal function were 
discussed with the Veteran.  The treatment note also shows a 
discussion regarding the need for weight loss for overall health 
and diabetes control, though it was noted that "this may have 
little effect on BP given his history."  Contrary to its 
intended purpose, this note actually serves as evidence against a 
finding of any relationship between the Veteran's hypertension 
and diabetes, as it notes that controlling the Veteran's diabetes 
will have little effect on his blood pressure.  

With respect to the Veteran's contentions that he has 
hypertension as a result of his diabetes, that his hypertension 
is aggravated by his diabetes, and that he suffers from diabetic 
nephropathy, the Board observes that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experiences.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an opinion 
as to the cause or etiology of any current disorder because he 
does not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence).  The manner in which hypertension may be caused or 
aggravated by diabetes does not appear to be a process observable 
by a lay person.  

The Board recognizes the Veteran's sincere belief that his 
hypertension has developed as a result of or is permanently 
aggravated by his diabetes.  However, he is not a physician, and 
he is not qualified to express a medical opinion as to such a 
relationship.  See Jandreau, supra.  

On the other hand, the record contains three competent medical 
opinions provided by two separate physicians indicating that 
there is insufficient medical evidence to establish a direct link 
between the Veteran's service-connected diabetes and his 
hypertension.  These opinions were based on a review of the 
Veteran's medical records and claims file, included a discussion 
of negative diagnostic evidence, and, particularly in the case of 
the August 2010 VHA opinion, included a clearly articulated 
rationale.  Accordingly, the Board finds these opinions to be 
persuasive and entitled to significantly greater weight than the 
Veteran's lay statements.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical conclusion 
only on the basis of independent medical evidence in the record.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board nor 
the Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. 
App. at 197. Consequently, health professionals are experts and 
are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

The most probative and objective medical evidence of record 
demonstrates that the Veteran's hypertension and diabetes are not 
causally related, and that the Veteran's hypertension has not 
been aggravated by his diabetes.  The Veteran has also not 
offered lay observations with respect to worsening symptoms of 
hypertension and the medical evidence of record does not show 
that hypertension is worsening as a result of diabetes mellitus.  
Accordingly, in considering the Veteran's lay statements on the 
one hand, and the more competent and persuasive opinions of the 
February 2007 and November 2009 VA examiner, and the August 2010 
VHA physician on the other, the Board finds that the latter is 
entitled to significantly greater weight, and that a 
preponderance of the evidence is therefore against entitlement to 
service connection for hypertension secondary to service-
connected diabetes.  

Nor does the benefit-of-the-doubt doctrine require a different 
result here.  When there is an approximate balance of positive 
and negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  With respect to a direct service connection, 
there is no evidence of record, nor does the Veteran claim, that 
hypertension was incurred during service.  With respect to 
secondary service connection, when the relative weight of the 
competent medical evidence about the causation or aggravation of 
the Veteran's hypertension is considered, the evidence against 
the secondary service connection claim is much greater than that 
in favor, which lies solely in the Veteran's lay assertions.  
Thus, there is no reasonable doubt to resolve.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
inapplicable when the preponderance of the evidence is against 
the claim).

The preponderance of the objective and competent medical evidence 
of record is against the Veteran's claim for service connection 
for hypertension on both a direct and secondary basis, and it 
must be denied.







ORDER

Entitlement to service connection for hypertension, to include as 
secondary to diabetes mellitus, is denied. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


